UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 08-8494


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERNEST M. BOOKER, a/k/a E, a/k/a Shawndell Campbell,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    James R. Spencer, Chief
District Judge. (3:03-cr-00394-JRS-3)


Submitted:   June 4, 2009                     Decided:   June 9, 2010


Before NIEMEYER, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Amy Leigh Austin, OFFICE OF THE           FEDERAL PUBLIC DEFENDER,
Richmond, Virginia, for Appellant.          Roderick Charles Young,
Assistant United States Attorney,          Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ernest M. Booker appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for reduction

of sentence.       We have reviewed the record and conclude that the

appeal     is    moot    because    Booker     is     no    longer     in     custody.

See U.S. Sentencing        Guidelines     Manual      § 1B1.10(b)(2)(C),            p.s.

(2009); Incumaa v. Ozmint, 507 F.3d 281, 285-86 (4th Cir. 2007)

(setting        forth    the      principles     of        appellate        mootness).

We therefore dismiss the appeal as moot and deny Booker’s motion

to appoint counsel.            We dispense with oral argument because the

facts    and    legal    contentions    are    adequately      presented       in   the

materials       before   the    court   and    argument      would     not    aid   the

decisional process.

                                                                             DISMISSED




                                         2